               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND


NORMAND BEAULIEU-BEDFORD,
     Petitioner,


     v.                                    C.A. No.    18-467-WES


RHODE ISLAND DEPARTMENT
OF CORRECTIONS,
     Respondent.


                              JUDGMENT

    This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:

    Pursuant to this Court’s Memorandum and Order dated July
29, 2019, judgment is hereby entered dismissing this action in
accordance with Fed. R. Civ. P. 58.




    July 30, 2019                     By the Court:


                                      /s/Hanorah Tyer-Witek,
                                      Clerk of Court
